Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 14-2174

                        VINNY M. BRICKETT AND
                         STEPHEN R. BRICKETT,

                       Plaintiffs, Appellants,

                                     v.

                         HSBC BANK USA, N.A.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]



                                  Before

                       Lynch, Chief Judge,
                Selya and Howard, Circuit Judges.



     Josef C. Culik and Culik Law PC on brief for appellants.
     David G. Thomas, Michael E. Pastore and Greenberg Traurig, LLP
on brief for appellee.



                              June 10, 2015
             Per curiam.    "We have said before, and today reaffirm,

that when a lower court accurately takes the measure of a case and

articulates a cogent rationale, it serves no useful purpose for a

reviewing court to write at length."             Seaco Ins. Co. v. Davis-

Irish, 300 F.3d 84, 86 (1st Cir. 2002); accord Eaton v. Penn-

America Ins. Co., 626 F.3d 113, 114 (1st Cir. 2010) ("We have

explained with a regularity bordering on the echolalic that where

a trial court correctly takes the measure of a case and authors a

convincing decision, it rarely will serve any useful purpose for a

reviewing court to wax longiloquent.").           This is such a case.      We

therefore summarily affirm the judgment below for substantially the

reasons   elucidated   in    the    district    court's   closely   reasoned

memorandum of decision. See Brickett v. HSBC Bank USA, N.A., 52 F.

Supp. 3d 308, 311-13 (D. Mass. 2014).

             We add only this brief comment.           The appellants' case

hinges on their argument that HSBC Bank has been guilty of "dual

tracking."      Dual tracking is a practice wherein a mortgagee

financial institution engages in loan modification negotiations

with   mortgagors   while    at    the   same   time   moving   forward   with

foreclosure.     See, e.g., Worrall v. Fed. Nat'l Mortg. Ass'n, No.

13-330, 2013 WL 6095119, at *5 (D.N.H. Nov. 20, 2013); Figueroa v.

Fed. Nat'l Mortg. Ass'n, No. 12-11290, 2013 WL 2244348, at *5 (D.

Mass. May 20, 2013).       But as the district court correctly pointed

out, see Brickett, 52 F. Supp. 3d at 312, there was no dual


                                     -2-
tracking here.   At the time of the foreclosure, the appellants had

not yet filed a cognizable application for a loan modification.

            We need go no further.   The judgment below is summarily



Affirmed.    See 1st Cir. R. 27.0(c).




                                 -3-